        Case: 3:20-cv-00505-bbc Document #: 11 Filed: 08/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL SCOTT PIETILA,

        Plaintiff,
                                                     Case No. 20-cv-505-bbc
   v.

THEA HALVERSON, LT. DINGMAN,
WARDEN BRIAN FOSTER AND
CAPTAIN WESTRA,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                                8/10/2020
        Peter Oppeneer, Clerk of Court                        Date
